Exhibit 10.2
 
FOURTH AMENDMENT TO SENIOR SUBORDINATED NOTE
PURCHASE AND SECURITY AGREEMENT
 
THIS FOURTH AMENDMENT TO SENIOR SUBORDINATED NOTE PURCHASE AND SECURITY
AGREEMENT dated as of February 28, 2011 (the “Amendment”) amends the Senior
Subordinated Note Purchase and Security Agreement dated as of November 6, 2009
(as amended, the “Original Agreement”), by and among Mill Road Capital, L.P., a
Delaware limited partnership (the “Holder”), Physicians Formula, Inc., a New
York corporation (the “Borrower”), Physicians Formula Holdings, Inc., a Delaware
corporation (“Holdings”) and the Guarantors party to the Original Agreement.
 
WHEREAS, the Holder, the Borrower, Holdings and the Guarantors desire to amend
the Original Agreement to change the terms of the financial covenants under the
Original Agreement;
 
WHEREAS, the Holder holds Notes representing at least a majority of the
aggregate principal amount of the Notes outstanding on the date hereof;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment hereby agree as follows:
 
1. Defined Terms.  Capitalized terms used herein, unless specified otherwise,
shall have the same meanings and/or references as contained in the Original
Agreement.
 
2. Amendment to Original Agreement.  Sections 7.2(a), (b), (c) and (d) of the
Original Agreement are amended and restated to read in their entirety as
follows:
 
“(a)           Minimum Book Net Worth.  Borrower shall maintain its Book Net
Worth during each period set forth below in an amount not less than the amount
set forth below:
 
Month Ending
Minimum Book Net Worth
December 31, 2010 $37,200,000  January 31, 2011  $37,200,000 February 28, 2011
 $37,200,000 March 31, 2011   $38,400,000 April 30, 2011  $38,000,000  May 31,
2011   $38,000,000  June 30, 2011   $38,000,000  July 31, 2011   $37,600,000
 August 31, 2011   $37,600,000  September 30, 2011   $37,600,000  October 31,
2011   $37,800,000  November 30, 2011   $37,400,000  December 31, 2011
  $38,400,000  January 31, 2012   $38,400,000  February 29, 2012   $38,400,000

 
 
 

--------------------------------------------------------------------------------

 


(b)           Minimum Adjusted EBITDA.
 
(i)           Borrower shall achieve Adjusted EBITDA each fiscal quarter, for
the twelve-month period then ended, of not less than the amount set forth below
for each such period:
 
 
12-Month Period Ending
Minimum Adjusted EBITDA
December 31, 2010 $7,160,000 March 31, 2011   $3,883,200  June 30, 2011
  $1,872,000  September 30, 2011   $1,576,800  December 31, 2011   $4,783,200

 
(ii)           In addition to the immediately preceding clause (i), Borrower
shall achieve Adjusted EBITDA of not less than negative $300,000 for each two
consecutive calendar quarter period, commencing with the quarter ending March
31, 2011, and continuing to be tested as of the end of each calendar quarter
thereafter.
 
(c)           Capital Expenditures.  Borrower shall not incur or contract to
incur Capital Expenditures of more than $5,400,000 for the fiscal year ending
December 31, 2011.
 
(d)           Future Financial Covenants.  With respect to future periods not
covered by the foregoing Sections 5.2(a), (b), and (c), Borrower and Holder
agree to negotiate in good faith to establish, no later than April 30, 2012,
minimum Book Net Worth, minimum Adjusted EBITDA, and maximum Capital
Expenditures requirements for such future periods through the Maturity Date;
provided that such requirements will reflect a 20% cushion from those agreed to
with the Senior Lender for such future periods.”
 
3. Confirmation of Certain Terms and Other Matters.  Each of the Borrower,
Holdings, the Guarantors and the Holder hereby ratify and confirm all terms and
provisions of the Operative Documents and all other documents, instruments, or
agreements executed in connection therewith and agree that, except as expressly
amended herein, all of such terms and provisions remain in full force and
effect.  The Borrower, Holdings, the Guarantors and the Holder hereby confirm
and acknowledge that the obligations of the Borrower, Holdings and the
Guarantors under the Original Agreement include all obligations and liabilities
of the Borrower, Holdings and the Guarantors under the Original Agreement, as
amended from time to time including, but not limited to, this Amendment.  Each
of the Borrower, Holdings and the Guarantors also confirm and acknowledge that
this Amendment and the documents, instruments or agreements executed in
connection herewith, if any, shall constitute Operative Documents.  Except as
expressly provided herein, this Amendment shall not be deemed a waiver of any
term or condition of any Operative Document and shall not be deemed to prejudice
any right or rights which the Holder may now have or may have in the future
under or in connection with any Operative Document or any of the instruments or
agreements referred to therein, as the same may be amended from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Collateral Security.  Each of the Borrower, Holdings and the Guarantors
further acknowledges and agrees that the Security Documents continue to secure
the Borrower’s prompt, punctual and faithful payment and performance of (i) the
Original Agreement, as amended by this Amendment and any future extensions,
renewals, substitutions, modifications, amendments or replacements thereof; (ii)
the Notes and any further extensions, renewals, substitutions, modifications,
amendments or replacements of any thereof; (iii) any and all liabilities of the
Borrower to the Holders (including, without limitation, those arising under the
Operative Documents and this Amendment); (iv) any and all liabilities, debts and
obligations, whether now existing or hereafter arising, or at any time owing by
the Borrower to the Holders, including without limitation, costs, costs of
collection, attorneys’ reasonable fees and all court and litigation costs and
expenses, and (v) all sums, bearing interest at the rate provided in the
Original Agreement, as modified, advanced to or on behalf of the Borrower by the
Holders for any purposes, whether dependent or independent of this transaction,
all of which shall be equally secured with and have the same priority as the
original advances under the Notes.
 
5. Representations and Warranties.  Each of the Borrower, Holdings and the
Guarantors hereby represent and warrant that except as otherwise disclosed on
the list of “Exceptions to Representations” annexed hereto as Annex A:  (a) they
have complied and are now in compliance with, all of the terms and provisions
set forth in the Operative Documents, as amended, on their part to be observed
and performed; (b) no Event of Default specified in Section 8.1 of the Original
Agreement has occurred or is continuing or would occur as a result of the
transactions contemplated by this Amendment; and (c) the execution, delivery and
performance of this Amendment: (i) has been duly authorized by all requisite
corporation action, (ii) will not violate either (x) any provision of law
applicable to the Borrower, Holdings or any Guarantor, any governmental
regulation, or its charter documents, or (y) any order of any court or other
agency of government binding on the Borrower, Holdings or any Guarantor or any
indenture, agreement, or other instrument to which the Borrower, Holdings or any
Guarantor is a party, or by which they or any of its property is bound, and
(iii) will not be in conflict with, result in a breach of, or constitute (with
due notice and/or lapse in time) a default under, any such indenture, agreement,
or other instrument.
 
6. Conditions to Holder’s Obligations.
 
(a) The Holder shall have received approving resolutions of the Board of
Directors (or other appropriate governing body) of each of the Borrower,
Holdings and the Guarantors, certified as of the date hereof by the Secretary of
the Borrower, Holdings and the Guarantors, authorizing the execution and
delivery by the Borrower, Holdings and the Guarantors of this Amendment and all
documents referenced herein.
 
(b) The Borrower, Holdings and the Guarantors shall have executed and delivered
to the Holder this Amendment.
 
(c) The Holder shall have received a certificate of a Responsible Officer of
each of the Borrower and Holdings as to the accuracy of the Borrower’s and
Holdings’ representations and warranties in the Original Note Purchase Agreement
in all material respects and in this Amendment and as to such other matters as
the Holder may reasonably request.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) The Borrower shall have paid to the Holder all outstanding legal and other
out of pocket fees and expenses incurred relative to the Holder’s relationship
with the Borrower and all costs and fees associated with this Amendment.
 
(e) The Holder shall have received such other documents, certificates,
instruments, and agreements from the Borrower as the Holder may reasonably
request.
 
7. Miscellaneous.
 
(a) This Amendment shall be governed by, and construed and enforced in
accordance with, the substantive laws of the State of New York, without regard
to its principles of conflicts of laws.
 
(b) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
(c) Each of the Borrower, Holdings and the Guarantors shall, from time to time,
at its expense, execute and deliver to the Holder all such other and further
instruments, agreements and documents and take or cause to be taken all such
other and future action as the Holder shall reasonably request in order to
effect and confirm or vest more securely all rights contemplated by this
Amendment, the Original Agreement or any Operative Document.
 
[The remainder of this page is intentionally left blank.]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

 
BORROWER:
    PHYSICIANS FORMULA, INC.,     a New York Corporation             By:  /s/
Jeff Rogers      Name:  Jeff Rogers      Title  President                     
GUARANTORS:
    PHYSICIANS FORMULA HOLDINGS, INC.,     a Delaware Corporation            
By:  /s/ Jeff Rogers      Name:  Jeff Rogers      Title:  President             
        PHYSICIANS FORMULA COSMETICS, INC.,      a Delaware Corporation         
    By:  /s/ Jeff Rogers      Name:  Jeff Rogers      Title:  President         
            PHYSICIANS FORMULA DRTV, LLC     a Delaware Limited Liability
Company              By:  /s/ Jeff Rogers      Name:  Jeff Rogers      Title: 
President                      HOLDER:     MILL ROAD CAPITAL, L.P.,      a
Delaware Limited Partnership              By:  /s/ Charles Goldman      Name: 
Charles Goldman      Title:  Managing Director   


 
S-1

--------------------------------------------------------------------------------

 
 